902 F.2d 1564
54 Fair Empl.Prac.Cas.  1560
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marie ASSA'AD-FALTAS, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  Virginia Department of Health;Robert Stroube, in his official capacity;  H. McDonaldRimple, Official and individual capacity;  Lea Wilds,Official and individual capacity;  Marjorie Rueger, Officialand individual capacity;  Sheila Spellman, Official andindividual capacity;  Marilyn Carter;  Jane Flint;  DeboraahKing;  Richard Kauf;  Maurice Martin, Official andindividual capacities and other unknown-named persons;G.M.C. Buttery, in his official capacity, Defendants-Appellees.Marie ASSA'AD-FALTAS, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  Virginia Department of Health;Robert Stroube, in his official capacity;  H. McDonaldRimple, Official and individual capacity;  Lea Wilds,Official and individual capacity;  Marjorie Rueger, Officialand individual capacity;  Sheila Spellman, Official andindividual capacity;  Marilyn Carter;  Jane Flint;  DeboraahKing;  Richard Kauf;  Maurice Martin, Official andindividual capacities and other unknown-named person;G.M.C. Buttery, in his official capacity, Defendants-Appellees.
Nos. 89-3283, 89-3302.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1990.Decided April 24, 1990.Rehearing and Rehearing In Banc Denied in No. 89-3283 July 2, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (C/A No. 89-275-R)
Marie Assa'ad-Faltas, appellant pro se.
Carol Smith Nance, Alma Fitzgerald Jackson, John Andrew Rupp, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before PHILLIPS, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Marie Assa'ad-Faltas appeals from the district court's orders denying Assa'ad-Faltas' motion for a preliminary injunction and dismissing her action alleging employment discrimination.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Assa'ad-Faltas v. Commonwealth of Virginia, C/A No. 89-275-R (E.D.Va. June 28, 1989, July 26, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.